
	
		111th CONGRESS
		2d Session
		S. 2872
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for the
		  National Historical Publications and Records Commission through fiscal year
		  2014, and for other purposes. 
	
	
		1.Authorization of appropriations through
			 fiscal year 2014 for National Historical Publications and Records
			 CommissionSection 2504(g)(1)
			 of title 44, United States Code, is amended—
			(1)in subparagraph (R), by striking
			 and;
			(2)in subparagraph (S), by striking the period
			 and inserting ; and; and
			(3)by adding at the end of the
			 following:
				
					(T)$10,000,000 for each of fiscal years 2010,
				2011, 2012, 2013, and
				2014.
					.
			2.Increased flexibility for archivist in the
			 records center revolving fundSubsection (d) under the heading
			 records center
			 revolving fund  in title IV of the Independent
			 Agencies Appropriations Act, 2000 (Public Law 106–58; 113 Stat. 460; 44 U.S.C.
			 2901 note), is amended—
			(1)in paragraph (1), by striking not to
			 exceed 4 percent and inserting not to exceed 10 percent;
			 and
			(2)in paragraph (2), by striking Funds
			 in excess of the 4 percent at the close of each fiscal year and
			 inserting Funds in excess of the 10 percent at the close of each fiscal
			 year.
			3.Grants for establishment of state and local
			 databases for records of servitude, emancipation, and post-civil war
			 reconstructionSection 8 of
			 the Presidential Historical Records Preservation Act of 2008 (44 U.S.C. 2504
			 note) is amended to read as follows:
			
				8.Grants for establishment of state and local
				databases for records of servitude, emancipation, and post-civil war
				reconstruction
					(a)In generalThe Archivist of the United States, after
				considering the advice and recommendations of the National Historical
				Publications and Records Commission, may make grants to States, colleges and
				universities, museums, libraries, and genealogical associations to preserve
				records and establish electronically searchable databases consisting of local
				records of servitude, emancipation, and post-Civil War reconstruction.
					(b)MaintenanceAny database established using a grant
				under this section shall be maintained by appropriate agencies or institutions
				designated by the Archivist of the United
				States.
					.
		
	
		
			Passed the Senate
			 July 12, 2010.
			
			Secretary
		
	
	
	
